Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

 Response to Amendment
Applicant has amended claims 19, 46, 50, 53, and 56, and has cancelled claim 47. Applicant’s amendments to the claims overcome the Claim Objections set forth in the Final Office Action mailed 09/15/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Written Description
Claims 46 and 48-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that a soluble tissue factor can be used as a scaffold for chimeric polypeptides including an antigen-binding domain. To this end, Applicant has made several single chain chimeric polypeptides comprising a soluble tissue factor domain fused to two target-binding domains that can be used to treat several types of diseases/disorders (see Examples). However, as presently written, the claims fail to disclose complete structures for the broad genus of single chain chimeric polypeptides having at least 90%, 95% or 99% sequence identity to SEQ ID NO: 108. Claim 51 specifically recite a kit comprising at least one dose of a composition comprising the single chain chimeric polypeptide, thus the single chain chimeric polypeptide is necessarily intended to be used in an in vivo setting. Per the sequence listing, SEQ ID NO: 108 represent IL-2/TF/IL-2 single chain chimeric polypeptide; thus the single chain chimeric polypeptide comprising a first and second target binding domains designed to bind to IL-2R. However, the 
Therefore, the claimed genus of single chain chimeric polypeptides lacks adequate written description because there does not appear to be any correlation between the structure of the claimed genus of single chain chimeric polypeptides and the function of targeting IL-2 receptor except for chimeric polypeptides with fully defined amino acid sequences. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of single-chain chimeric polypeptides at the time the instant application was filed. 

Enablement
Claims 46 and 48-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification teaches several single chain chimeric polypeptides comprising a soluble tissue factor domain fused to two target binding domains (see Working Examples). 
The specification does not teach the use of the genus of single chain chimeric polypeptides encompassed by the scope of the claims. 
As stated earlier, the single chain chimeric polypeptides can vary in at least 10%, 5% or 1% of the soluble tissue factor domain and/or target binding domains from the amino acid sequence of SEQ ID NO: 108. The substitutions that can be made in the polypeptides encompass both conservative and nonconservative amino acids, yet there is no guidance provided in the specification about which amino acids can vary in 10%, 5% or 1% of the polypeptides such that the ability the polypeptide to target IL-2 receptors is maintained. Each amino acid substitution can alter the structure and function of the polypeptide as well as protein-protein interactions (Teng et al, see entire document, in particular, Abstract and Para. 1 and 2 of Introduction )(Teng, Shaolei et al. International journal of computational biology and drug design vol. 3,4 (2010): 334-49, of record) For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995, of record). Thus, without a reduction to practice, it is unclear how the amino acid substitutions, which can occur in the soluble tissue factor domain as well as the target binding domains, would impact the ability of the polypeptide to target IL-2 receptor.  While the specification discloses enabled uses for constructs comprising TF that also comprise 
Therefore, while the specification is enabling for making single chain chimeric polypeptide having a fully defined amino acid sequence, it does not enable one of ordinary skill in the art to use the invention over the full scope of the claims, mainly the full scope of the genus of single chain chimeric polypeptides having 90%, 95%, or 99% identity to the SEQ ID NO: 108. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art could not determine the remaining structure of the single chain chimeric polypeptide or the amino acids that can be substituted in 10%, 5%, or 1% of the polypeptide structures such that the ability to target IL-2 receptor is retained. 
Thus, the claimed invention is not enabled over the full scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9, 10, 11, 12, 13, 16, 19, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of co-pending Application No. 16/952,861 as evidenced by Thorpe et al ( US20030219441A1, of record), hereinafter Thorpe.  they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a multi-chain chimeric polypeptide comprising: (a) a first chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a first domain of a pair of affinity domains; (b) a second chimeric polypeptide comprising: (i) a second domain of a pair of affinity domains; and (ii) a second target-binding domain (co-pending claim 1). The first domain of a pair of affinity domains can be considered a ‘second target binding domain’ per the claimed invention. The co-pending application defines a “soluble tissue factor domain” as a polypeptide having at least 70% identity to a segment10 of a wild-type mammalian tissue factor protein that lacks the transmembrane domain and the intracellular domain (Page 19, Ln. 1-6). As evidenced by Thorpe, truncated tissue factor is a soluble protein that is devoid of the transmembrane and cytoplasmic domains found in native tissue factor and does not induce coagulation of plasma (see entire document, in particular, para. 0361 and 0504). Thus, the soluble tissue factor necessarily does not initiate blood coagulation. Given that the soluble tissue factor does not initiate blood coagulation, the single chain chimeric polypeptide comprising said tissue factor would not stimulate blood coagulation. The first target- binding domain and the soluble tissue factor domain directly abut each other in the first chimeric polypeptide (co-pending claim 2), and the soluble tissue factor domain and first domain of the pair of affinity domains directly abut each other in the first chimeric polypeptide (co-pending claim 4). The first chimeric polypeptide further comprises a linker sequence between the first target-binding domain and the soluble tissue factor domain in the first chimeric polypeptide (co-pending claim 3) 
Thus, the co-pending claims meet the limitations of the instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-46 of copending Application No. 16/952,861 as evidenced by Thorpe as applied to claims 1-5, 9, 10, 11, 12, 13, 16, 19, and 42 above, in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a kit comprising the single chain chimeric polypeptides is not recited.
Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, 
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mazel having a composition comprising the single chain chimeric polypeptides of the co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to provide a means for administering the single chain polypeptides at a given dosage and regimen. Therefore, one would expect that a kit comprising the single chain chimeric polypeptides of the co-pending claims can facilitate treatment of a disease/disorder in a subject. 

Claims 1-5, 9, 11, 14, 15, 16, 19, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 16-20, 46 -80, and 82-90 of copending Application No. 16/555,689. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a multi-chain chimeric polypeptide comprising: (a) a first chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a first domain of a pair of affinity domains; (b) a second chimeric polypeptide comprising: (i) a second domain of a pair of affinity domains; and (ii) a second target-binding domain (co-pending claim 1). The first domain of a pair of affinity domains can be considered a ‘second target binding domain’ per the instantly claimed invention. Further, the co-pending 
Thus, the co-pending claims meet the limitations of the instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 10, 16-20, 46 -80, and 82-90 of copending Application No. 16/555,689, as applied to claims 1-5, 9, 10, 11, 14, 15, 16, 19, and 42 above, in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.

Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, a means for containing said unit dosage or dosages, and a memory aid for administering said unit dosage or dosages (see entire document, in particular, Abstract, Summary of Invention, and Claims).
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mazel having a composition comprising the single chain chimeric polypeptides of the co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to provide a means for administering the single chain polypeptides at a given dosage and regimen. Therefore, one would expect that a kit comprising the single chain chimeric polypeptides of the co-pending claims can facilitate treatment of a disease/disorder in a subject. 

Claims 1-5, 9, 10, 11, 12, 13, 16, 19, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 16/952,848. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Thus, the co-pending claims meet the limitations of the instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 16/952,848, as applied to claims 1-5, 9, 10, 11, 12, 13, 16, 19, 41, and 42 above, in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a kit comprising the single chain chimeric polypeptides is not recited.
Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, a means for containing said unit dosage or dosages, and a memory aid for administering said unit dosage or dosages (see entire document, in particular, Abstract, Summary of Invention, and Claims).
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mazel having a composition comprising the single chain chimeric polypeptides of the co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to provide a means for administering the single chain polypeptides at a given dosage and regimen. Therefore, one would expect that a kit comprising the single chain chimeric polypeptides of the co-pending claims can facilitate treatment of a disease/disorder in a subject. 


Claims 1 – 6, 9, 11, 12, 13, 14, 15, 16, 19, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 – 8, 17-20, 31 – 35, 42-55, 57, 58, 60, 62, and 63 of copending Application No. 16/557,875. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method of treating an aging related disorder comprising administering an NK cell activating agent that is a single-chain chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a second target-binding domain (co-pending claim 44), wherein the first target-binding domain and the soluble tissue factor domain directly abut each other (co-pending claim 45); and the soluble tissue factor and second target-binding domain directly abut each other (co-pending claim 47). The single-chain chimeric polypeptide further comprises a linker sequence between the first target-binding domain and the soluble tissue factor domain (co-pending claim 46) and a linker sequence between the soluble tissue factor domain and the second target-binding domain (co-pending claim 48).  One or both of the first-target binding domain and second target binding domain bind specifically to a target recited in instant claims 11 and 13(co-pending claim 57). Since the targets include, for example, ligands of TGF-beta receptor II, the target binding domain is necessarily a a TGF-beta receptor II molecule per instant claim 15. The first and second target binding domains can also be a soluble interleukin or cytokine protein (co-pending claim 58), a soluble interleukin or cytokine receptor (co-pending claim 60). Further, the soluble tissue factor is a soluble human tissue factor domain that does not stimulate blood coagulation (co-pending claim 62). The soluble 
Thus, the co-pending claims meet the limitations of the instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5 – 8, 17-20, 31 – 35, 42-55, 57, 58, 60, 62, and 63 of co-pending Application No. 16/557,875, as applied of claims 1 – 6, 9, 11, 12, 13, 14, 15, 16, 19, and 42 above, in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a kit comprising the single chain chimeric polypeptides is not recited.
Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, a means for containing said unit dosage or dosages, and a memory aid for administering said unit dosage or dosages (see entire document, in particular, Abstract, Summary of Invention, and Claims).
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mazel having a composition comprising the single chain chimeric polypeptides of the co-pending 

Claims 1, 6, 9, 10, 11, 12, 14, 16, 19, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16-18, 55, 98-103, 111, 112, 129, 157, 158, 181-183, and 185 of copending Application No. 17/336,183 as evidenced by Thorpe et al ( US20030219441A1, of record), hereinafter Thorpe. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites methods of treating aging-related disorders comprising administering a single chain chimeric polypeptide comprising (i) a first target-binding domain, (ii) a soluble tissue factor domain, and (iii) a second target-binding domain (co-pending claims 98 and 112). The co-pending application defines a “soluble tissue factor domain” as a polypeptide having at least 70% identity to a segment10 of a wild-type mammalian tissue factor protein (e.g. a wildtype human tissue factor protein) that lacks the transmembrane domain and the intracellular domain (Page 51, Ln. 11-16). As evidenced by Thorpe, truncated tissue factor is a soluble protein that is devoid of the transmembrane and cytoplasmic domains found in native tissue factor and does not induce coagulation of plasma (see entire document, in particular, para. 0361 and 0504). Thus, the soluble tissue factor necessarily does not initiate blood coagulation. Given that the soluble tissue 
Thus, the co-pending claims meet the limitations of the instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16-18, 55, 98-103, 111, 112, 129, 157, 158, 181-183, and 185 of copending Application No. 17/336,183, as applied to claims 1, 6, 9, 10, 11, 12, 14, 16, 19, and 42 above, in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.

Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, a means for containing said unit dosage or dosages, and a memory aid for administering said unit dosage or dosages (see entire document, in particular, Abstract, Summary of Invention, and Claims).
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mazel having a composition comprising the single chain chimeric polypeptides of the co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to provide a means for administering the single chain polypeptides at a given dosage and regimen. Therefore, one would expect that a kit comprising the single chain chimeric polypeptides of the co-pending claims can facilitate treatment of a disease/disorder in a subject. 

Claims 1 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 23-38 of copending Application No. 17/174,259 as evidenced by Thorpe et al (US20030219441A1, of record), hereinafter Thorpe.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Thus, the co-pending application meets the limitations of instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 23-38 of copending Application No. 17/174,259, as applied to claims 1 and 19,  in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a kit comprising the single chain chimeric polypeptides is not recited.
Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, a means for containing said unit dosage or dosages, and a memory aid for administering said unit dosage or dosages (see entire document, in particular, Abstract, Summary of Invention, and Claims).
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mazel having a composition comprising the single chain chimeric polypeptides of the co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to provide a means for administering the single chain polypeptides at a given dosage and regimen. Therefore, one would expect that a kit comprising the single chain chimeric polypeptides of the co-pending claims can facilitate treatment of a disease/disorder in a subject. 

Claims 1, 6, 9, 11, 12, 13, 16, 19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 23, 24, 33, 36, 37, 70, 71, 121, 122, 127-130, 134, 141, 142, 182, 193, 194, 199-203, 206, 208, 209, 241, 244, 245, 278, 279,  of copending Application No. 17/173,806. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The co-pending application recites a  method of stimulating or increasing the proliferation of a Treg cell by culturing a Treg cell in a liquid culture medium comprising a CD3/CD28-binding agent and a single-chain chimeric polypeptide comprising a first target-binding domain, a soluble tissue factor domain, and a second target-binding domain, wherein the first target-binding domain and the second target-binding domain bind to a receptor for IL-2 (co-pending claim 1), the soluble tissue factor domain does not initiate blood coagulation  (co-pending claim 23), and the single chain chimeric polypeptide does not initiate blood coagulation (co-pending claim 24). The CD3/CD28 binding agent can be an additional single chain chimeric polypeptide comprising a first target binding domain, a soluble tissue factor domain, and a second target binding domain, wherein the first and second target binding domains bind to CD3 and CD28, respectively (co-pending claim 36).  Thus, the single chain chimeric polypeptide can bind to two different antigens per instant claim 9. The co-pending application further recites a kit comprising a CD3/CD28 binding agent, the aforementioned single chain chimeric polypeptide, and an mTOR agent (co-pending claim 134). The kit would necessarily consist of a composition comprising the binding agent, single chain chimeric polypeptide, and mTOR agent. 
	Thus, the co-pending claims meet the limitations of the instant claims. 

Claims 1-5, 9, 10, 11, 12, 13, 14, 16, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 17, 19, 21, 34, 71-74, and 77-106 of co-pending Application No. 16/557,822.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method of promoting the activation and proliferation of a natural killer cell or T cell comprising contacting the cell with a single-chain chimeric polypeptide comprising: a first target binding domain, a linker domain, and a second target binding domain, wherein the first and second target binding domains are each independently selected from the group consisting of a soluble interleukin, a soluble cytokine protein, a soluble cell surface protein, an antigen-binding domain, a soluble interleukin receptor, a soluble cytokine receptor, a soluble cell surface receptor, and ligands of co-stimulatory molecules (co-pending claim 1). The first target- binding domain and linker domain directly abut each other (co-pending claim 77)), and the linker domain and the second target-binding domain directly abut each other (co-pending claim 79). The first target binding domain further comprises a linker sequence between the first target-binding domain and the linker domain (co-pending claim 78) and a linker sequence between the linker domain and the second target-binding domain (co-pending claim 80). The linker domain can be a soluble tissue factor domain that does not stimulate coagulation (co-pending claims 81 and 82). The co-pending application further recites a method of promoting activation and proliferation of NK cell or a T cell, comprising administering a multi-chain chimeric polypeptide comprising a first and second chimeric polypeptide, each having (i) a target binding domain, (ii) a 
Thus, the co-pending claims meet the limitations of the instant claims. 

Claims 19 and 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 17, 19, 21, 34, 71-74, and 77-106 of co-pending Application No. 16/557,822, as applied to claims 1-5, 9, 10, 11, 12, 13, 14, 16, and 42  above, in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a kit comprising the single chain chimeric polypeptides is not recited.
Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, a means for containing said unit dosage or dosages, and a memory aid for administering said unit dosage or dosages (see entire document, in particular, Abstract, Summary of Invention, and Claims).


Claims 1-5, 9, 11, 12, 13, 16, 19, 21, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 21, 25, 29, 30, 41-44, 46, 64, 74-79, 115-117, 119, 130, 140, 150, 152, 162, 166, 169-170, 174, 176, 183-186, 193, and 200 of co-pending Application No. 16/906,781. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method of promoting the activation and proliferation of a natural killer cell comprising contacting the cell with a multi-chain chimeric polypeptide comprising  (a) a first chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a first domain of a pair of affinity domains; (b) a second chimeric polypeptide comprising: (i) a second domain of a pair of affinity domains; and (ii) a second target-binding domain (co-pending claim 1), wherein the first and second chimeric polypeptides do not stimulate blood coagulation in a mammal (co-pending claim 25).  The first domain of a pair of affinity domains can be considered a ‘second target binding domain’ per the 
Thus, the co-pending claims meet the limitations of the instant claims. 


Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 

 	Applicant has also requested that the double patenting rejections previously set forth in the Final Office Action mailed 09/15/2021 be held in abeyance until allowable subject matter has been indicated. Since no terminal disclaimers have been filed and no amendments have been made to the instant or co-pending claims such that they represent patentably distinct inventions, the double patenting rejections previously set forth are maintained.

	Conclusion
Claims 52-57 are allowable. 
Claims 43- 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/ Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644